UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 1, 2008 LOWE'S COMPANIES, INC. (Exact name of registrant as specified in its charter) North Carolina 1-7898 56-0578072 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1000 Lowe's Blvd., Mooresville, NC 28117 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (704) 758-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. (a)On February 1, 2008, the Board of Directors of the Company approved amendments to Section 2 of Article VII of the Company’s Bylaws, effective immediately, to include more specific procedures for the transfer of uncertificated shares of the Company’s common stock. The Company’s Bylaws, as amended and restated, are attached hereto as Exhibit 3.1 and incorporated herein by reference. Item9.01.Financial Statements and Exhibits. (c)Exhibits Exhibit 3.1Bylaws of Lowe’s Companies, Inc., as amended and restated SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LOWE'S COMPANIES, INC. Date:February 5, 2008 By: /s/Matthew V. Hollifield Matthew V. Hollifield Senior Vice President and Chief Accounting Officer EXHIBIT INDEX ExhibitNo. Description 3.1 Bylaws of Lowe's Companies, Inc., as amended and restated
